         Case 2:20-cv-00819-GJP Document 18 Filed 03/29/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JORGE RODRIGUEZ,

                       Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 20-0819

 THE CITY OF PHILADELPHIA, et al.,

                       Defendants.


PAPPERT, J.                                                             March 29, 2021
                                    MEMORANDUM
      Pro se Plaintiff Jorge Rodriguez sued the City of Philadelphia, Commissioner

Ross, Sergeant Doe, and Officers Cespedes, Spicer and Murphy and Scott Schweizer

after he was purportedly falsely arrested and imprisoned from June of 2018 to March of

2019. On October 22, 2020, the City, Schweizer and Ross, the only Defendants served,

moved to dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

Rodriguez never responded to the Motion, and on January 27, 2021 the Defendants

filed a Motion to Dismiss for failure to prosecute. Rodriguez never responded to that

Motion, either.

      The Court ordered Rodriguez to respond to the Motions and warned him that

failure to do so could result in dismissal of the Complaint. Now, considering the factors

set forth in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), the

Court dismisses the case for failure to prosecute.

                                            I

      Rodriguez filed his Complaint and application for leave to proceed in forma

pauperis on February 12, 2020. See (App. to Proceed In Forma Pauperis, ECF 1);

                                            1
        Case 2:20-cv-00819-GJP Document 18 Filed 03/29/21 Page 2 of 6




(Compl., ECF 2.) The Court granted his application and deemed the Complaint filed on

February 21. See (Order Granting App. to Proceed In Forma Pauperis, ECF 4).

Rodriguez failed to submit required forms for the U.S. Marshal Service to serve his

Complaint until September of 2020, see (Summons Returned Executed, ECF 12), even

though he received reminders from the U.S. Marshal Service on March 11, May 6, June

23 and September 4, see (Status Reports ECF 5, 11); (Summons Returned Unexecuted

ECF 9), and the Court Ordered him to submit them on June 24, July 29 and September

3, see (Orders to Submit Forms, ECF 6, 8, 10). Consequently, no Defendant was served

until October 1, 2020. See (Summons Returned Executed 1–3). Only the City,

Schweizer and Ross were served because the City Solicitor’s Office was unable to locate

Officers Cespedes, Spicer and Murphy. (Id. at 1–6.)

      On October 22, 2020, the City, Schweizer and Ross moved to dismiss the

Complaint pursuant to Federal Rule of Procedure 12(b)(6). See generally (First Mot. to

Dismiss, ECF 13.) Rodriguez did not respond within fourteen days as required by Local

Rule of Civil Procedure 7.1(c), and on November 18 the Court ordered him to do so by

December 4 or risk dismissal of the Complaint for failure to prosecute. See (First Order

to Respond to First Mot. to Dismiss, ECF 14). December 4 came and went without any

word from Rodriguez, and the Court on December 18 again ordered Rodriguez to

respond by January 8, 2021 or the case could be dismissed. See (Second Order to

Respond to First Mot. to Dismiss, ECF 15). He never responded.

      On January 27, 2021, the City, Schweizer and Ross filed their Motion to Dismiss

for Failure to Prosecute pursuant to Federal Rule of Civil Procedure 41(b). See

generally (Second Mot. to Dismiss, ECF 16). Rodriguez never answered the Motion,



                                           2
           Case 2:20-cv-00819-GJP Document 18 Filed 03/29/21 Page 3 of 6




and on February 26 the Court ordered him to respond by March 12 and again warned

that failure to do so could result in dismissal of his Complaint. See (Order to Respond

to Second Mot. to Dismiss, ECF 17). Rodriguez has not responded, nor has he filed

anything or had any contact with the Court since before Defendants’ Motions were

filed.

                                               II

         Federal Rule of Civil Procedure 41(b) permits a court to dismiss a suit for failure

to prosecute. Fed. R. Civ. P. 41(b). Before dismissing a case as a sanction for a party’s

litigation conduct, a court typically must consider and balance the factors identified by

the Third Circuit in Poulis v. State Farm Fire & Casualty Co.:

         (1) the extent of the party’s personal responsibility; (2) the prejudice to the
         adversary caused by the failure to meet scheduling orders and respond to
         discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or the
         attorney was willful or in bad faith; (5) the effectiveness of sanctions other than
         dismissal, which entails an analysis of alternative sanctions and (6) the
         meritoriousness of the claims or defenses.

747 F.2d at 868 (emphasis removed). “[N]o single . . . factor is dispositive,” and there is

no “magic formula” or “mechanical calculation” when analyzing the Poulis factors.

Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir. 2008) (citation omitted). That said, “[t]he

record must support the District Court’s findings.” Hildebrand v. Allegheny Cty., 923

F.3d 128, 132 (3d Cir. 2019).



                                              III

         Dismissal is warranted in this case. The first and fifth Poulis factors strongly

weigh in favor of dismissal. As a pro se litigant, Rodriguez bears personal

responsibility for failing to comply with the Court’s multiple orders directing him to

                                               3
         Case 2:20-cv-00819-GJP Document 18 Filed 03/29/21 Page 4 of 6




respond to both of Defendants’ Motions. See Emerson v. Thiel Coll., 296 F.3d 184, 190

(3d Cir. 2002) (finding pro se plaintiff’s failure to comply with court orders could not be

blamed on counsel). The Court’s November 18, 2020, December 18, 2020 and February

26, 2021 Orders made clear Rodriguez’s failure to respond could result in dismissal of

the case. Additionally, in light of Rodriguez’s in forma pauperis status, alternative

sanctions short of dismissal—such as fines, costs, or an award of attorneys’ fees—

cannot be imposed. See id. at 191 (upholding a finding that monetary sanctions were

not an alternative to dismissal where plaintiff was proceeding in forma pauperis).

       The third and fourth Poulis factors also favor dismissal. With respect to the

third, “a party’s problematic acts must be evaluated in light of its behavior over the life

of the case.” Adams v. Trustees of the N.J. Brewery Employees’ Pension Trust Fund, 29

F.3d 863, 875 (3d Cir. 1994). Here, no Defendant was served for over seven months

after the Complaint was filed because Rodriguez failed to submit information to the

U.S. Marshals Service. Defendants’ first potentially dispositive Motion has been before

the Court without any response from Rodriguez for over five months, and their second

Motion has been on the docket for two months and Rodriguez, despite multiple orders

(and warnings) has taken no action.

       With respect to the fourth factor, Rodriguez’s conduct suggests he no longer

intends to participate in the case. There is nothing to indicate he has not received the

Court’s Orders. Courts have held where there is no indication that a plaintiff’s failure

was from excusable neglect, “the conclusion that [their] failure is willful is inescapable.”

Palmer v. Rustin, No. 10-42, 2011 WL 5101774, at *2 (W.D. Pa. Oct. 25, 2011); see also

Roman v. City of Reading, 121 F. App’x 955, 960 (3d Cir. 2005) (“Absence of reasonable



                                             4
          Case 2:20-cv-00819-GJP Document 18 Filed 03/29/21 Page 5 of 6




excuses may suggest that the conduct was willful or in bad faith.”); Mohler v. Synchrony

Bank, No. 4:17-cv-2260, 2019 WL 2127349, at *4 (M.D. Pa. Apr. 29, 2019, report and

recommendation adopted, No. 4:17-cv-2260, 2019 WL 2126700 (M.D. Pa. May 15, 2019)

(finding plaintiff’s “silence and failure to litigate” after six months of not

communicating with the court “le[]d to an inference that he has willfully abandoned

this case.”).

       The second and sixth Poulis factors are more neutral. Defendants argue

Rodriguez’s failure to respond “is highly prejudicial” because “it has deprived

Defendants of the disposing of this case without investing efforts in discovery and

deprived Defendants the opportunity to adequately investigate this matter, including

evaluating records and taking witness testimony.” (Second Mot. to Dismiss 4) It is not

clear, however, that Rodriguez’s unresponsiveness substantially prejudices them. See

Scarborough v. Eubanks, 747 F.2d 871, 876 (3d Cir. 1984) (offering examples of

prejudice such as the “irretrievable loss of evidence, the inevitable dimming of

witnesses’ memories, or the excessive and possibly irremediable burdens or costs

imposed on the opposing party”). Moreover, without a response from Rodriguez, the

Court is “uncertain of the contours” of his claims or their meritoriousness. See Allen v.

Am. Fed’n of Gov’t Employees, 317 F. App’x 180, 181 (3d Cir. 2009).

       In sum, four of the Poulis factors—personal responsibility, availability of

alternative sanctions, history of dilatoriness and willfulness—weigh in favor of

dismissal and the two remaining factors—prejudice and meritoriousness of the claims—

carry little to no weight. As the Third Circuit has explained:

       [N]ot all of the Poulis factors need to be satisfied in order to dismiss a
       complaint. . . . Instead, the decision must be made in the context of the district

                                              5
         Case 2:20-cv-00819-GJP Document 18 Filed 03/29/21 Page 6 of 6




       court’s extended contact with the litigant. Ultimately, the decision to dismiss
       constitutes an exercise of the district court judge’s discretion and must be given
       great deference by this Court—a court which has had no direct contact with the
       litigants and whose orders, calendar, docket and authority have not been
       violated or disrupted.

Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992); see also Hildebrand, 923 F.3d at

132 (“Dismissal is a sanction rightfully in the district court’s toolbox, and this Court

‘has not hesitated to affirm the district court’s imposition of sanctions, including

dismissals in appropriate cases.’”). The Court accordingly grants Defendant’s Motion to

Dismiss for failure to prosecute and dismisses this case with prejudice.

       An appropriate Order follows.



                                                        BY THE COURT



                                                         /s/ Gerald J. Pappert
                                                        ________________________
                                                        GERALD J. PAPPERT, J.




                                             6
